Citation Nr: 1614546	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  09-43 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for the service-connected lumbosacral pain/strain disability (lumbar spine or low back disability).

2.  Entitlement to a disability rating in excess of 10 percent for the service-connected residuals of a right femur fracture, with mild degenerative changes right hip.

3.  Entitlement to a disability rating in excess of 10 percent for the service-connected right knee disability, including degenerative joint disease (DJD); status post torn medial meniscus, cystic lesion; and patellofemoral joint disease.  

4.  Entitlement to a disability rating in excess of 30 percent for dementia.

5.  Entitlement to service connection for nephrolithiasis.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1991 to June 1992 and January 8, 1994 to January 22, 1994, with subsequent periods of active duty and/or active duty for training in the Louisiana National Guard, including on March 5, 1995 when he was injured in a motor vehicle accident (MVA) when his vehicle struck a train in the line of duty.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna (New Orleans), Louisiana.  In that decision, in pertinent part, the RO denied increased ratings for the service-connected lumbar spine disability, right knee disability, and residuals of a right femur fracture with right hip arthritis.  Each of these disabilities were assigned a 10 percent rating.  An August 2007 rating decision later increased the disability rating for the Veteran's low back to 20 percent.  Jurisdiction over the Veteran's claims is now held by the RO in Waco, Texas.  See October 2015 change of address.  

A rating decision sent to the Veteran on December 20, 2013, denied, in pertinent part, service connection for nephrolithiasis, an increased ratings for dementia (currently evaluated as 30 percent disabling), and entitlement to a TDIU.  The Veteran filed a notice of disagreement as to these issues on December 9, 2014, and, more than a year later, the RO has not yet issued a statement of the case (SOC).  As such, the first two issues are before the Board pursuant to Manlincon v. West, 12 Vet. App. 238 (1998).  Inasmuch as a claim for a TDIU is part and parcel of a claim for an increased rating, see Rice v. Shinseki, 22 Vet. App. 447 (2009), that issue is also before the Board as part of the Veteran's request for increased low back, right knee, and right hip disabilities.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In addition to the remand required under Manlincon that is discussed above, development is required on the Veteran's other claims due to noncompliance with the Board's July 2013 remand.  

Following the Board's remand, the Veteran provided release forms for four different medical facilities in September 2013.  However, the Appeals Management Center (AMC) did not request these records until after the Veteran had already been provided with his examinations and the AMC had issued its supplemental statement of the case (SSOC).  Outstanding VA records were also not obtained until after the SSOC was issued.  A follow up SSOC, taking into consideration the VA and private records that were later provided, was never issued.  As such, the September 2013 SSOC was inadequate, as it did could not and did not consider the Veteran's outstanding records.  In addition, the Veteran had submitted a VA Form 21-4142 for outstanding records at the Pensacola, Florida, Naval Hospital.  No attempt at all was made to request these records, which also must be obtained on remand.  (Some records from this facility, dated in 1995, are associated with his service treatment records, but the timeframe on the authorization form is outside the period for which records have been obtained.) Additionally, outstanding VA records should also be obtained; the most recent records are dated September 21, 2015.

Moreover, the examinations that were provided were inadequate.  In addition to the standard remand directives that were issued with regard to the severity of the Veteran's low back, right knee, and right femur disabilities, the examiner was also assigned specific queries to answer.

Regarding the spine, the following was directed in pertinent part: 

Regarding the spine, the examiner should determine what, if any, neurological impairment is associated with the lumbosacral spine disability, including the DDD and/or whether any neurological impairment is instead associated with muscle damage to the femur, or is otherwise related to this disability or the right knee disability.  As to any neurological impairment identified, the examiner should opine as to whether it is mild, moderate, moderately severe or severe based on incomplete paralysis and/or neuralgia as noted in the rating schedule.
*	*	*
The examiner should provide an opinion as to the extent that pain limits the functional ability of the back in terms of additional functional limitation due to pain.  The examiner should also portray the degree of additional range of motion loss due to pain on use or during flare-ups.  In so doing, the examiner should attempt to reconcile the findings on the October 2006 examination with the findings on the April 2007 examination, particularly with regard to forward flexion, and address the October 2006 examiner's comments as to the credibility of the Veteran's reports of flexion and where pain begins.  

The above was not accomplished.  While the examiner noted moderate sciatic radiculopathy, no opinion was provided as to whether its etiology is from service connected disability.  There was also no discussion as to the degree of additional range of motion loss due to pain on use or during flare-ups, and there was not reconciliation of the October 2006 and April 2007 examinations.  

Regarding the right knee, flare-ups were noted but there was no express discussion of the extent to which these flare-ups cause additional functional limitation.  Mitchell v. Shinseki, 25 Vet.App. 32, 44 (2011).


Further, the following was directed in pertinent part: 

Importantly, because there are numerous unanswered questions regarding the current state of the Veteran's right knee, right femur, right hip, and lumbar spine, and how the individual areas affect each other, the examiner should separately address each body part, but should also explain how the knee, the femur and the hip affect each other, and how these affect the back.  In other words, the examiner should portray an overall disability picture based on findings from all of the Veteran's service-connected disabilities.  In so doing, the examiner should inquire as to the work status of the Veteran, and if he claims unemployability, then the examiner should opine as to whether the Veteran's service-connected disabilities, when considered together, render the Veteran unable to obtain or maintain employment based on his level of education and work history, but without regard to age.  

These opinions were not provided.  However, the Board notes that while the examiner was also asked to opine on malunion of the healed fracture, leg length discrepancy and its consequences, and arthritis, none of these were found by the examiner.  

The Board also notes that while the Veteran was sent a duty to assist letter in February 2006, and a Vazquez-Flores letter in January 2009, neither of these letters informed the Veteran how to establish an effective date.  Out of abundance of caution, such notice should be provided.  

The Veteran is eligible for a TDIU for the period prior to September 4, 2013, the date that he is in receipt if a 100 percent disability rating.  The Board notes that while the Veteran filed VA 21-8940, Application for Increased Compensation Based on Unemployability, in July 2012 and October 2013, he was never given proper VCAA notice as to this issue after these documents were submitted.  As the Veteran's entitlement to a TDIU is before the Board this needs to be accomplished.  The Veteran's most recent employer submitted a copy of VA Form 21-4192 in July 2012, stating that the Veteran left work due to disability retirement.  A new copy of VA Form 21-4192 should be sent in the hope that the employer can specify which disabilities were the reason for such retirement.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records, to specifically include VA records for the period after September 21, 2015, and any records from the Pensacola Naval Hospital dated in 1996 or after.

2.  Send the Veteran and his representative a notice letter that explains how to establish entitlement to a TDIU and to establish increased ratings for service connected disability.  Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of his claims.  Associate any records or responses received with the claims file, and undertake any reasonable indicated development, to include sending copies of VA Form 21-4192 to the employer noted in his July 2012 and October 2013 VA Form 21-8940.  The employer should be directed to specify which disabilities caused the Veteran to retire.  

3.  After the above has been completed schedule the Veteran for a VA examination with a physician to determine the current nature and severity of (1) the lumbar spine disability, including any neurological manifestations associated with DDD of the lumbar spine; (2) the right knee disability; and (3) all residuals associated with the right femur fracture including degenerative joint disease of the right hip.  If available, the examination should be provided by the September 2013 examiner.  All indicated tests, including X-ray, magnetic resonance imaging (MRI) if indicated, and range of motion studies, must be conducted.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  

Regarding the spine, the examiner should determine what, if any, neurological impairment is associated with the lumbosacral spine disability, including the DDD and/or whether any neurological impairment is instead associated with muscle damage to the femur, or is otherwise related to this disability, the right knee disability, or any other service connected disability.  As to any neurological impairment identified, the examiner should opine as to whether it is mild, moderate, moderately severe or severe based on incomplete paralysis and/or neuralgia as noted in the rating schedule. 

The examiner should also indicate if the Veteran's low back disability is productive of incapacitating episodes as described in the rating schedule, and if so, determine the frequency of any incapacitating episodes in terms of the rating schedule.  

The examiner should provide an opinion as to the extent that pain limits the functional ability of the back in terms of additional functional limitation due to pain.  The examiner should also portray the degree of additional range of motion loss due to pain on use or during flare-ups.  In so doing, the examiner should attempt to reconcile the findings on the October 2006 examination with the findings on the April 2007 examination, particularly with regard to forward flexion, and address the October 2006 examiner's comments as to the credibility of the Veteran's reports of flexion and where pain begins.  

Regarding the right knee, the examiner should specifically indicate the current nature of the knee disability.  Range of motion testing should be accomplished and the examiner should note the extent of additional functional limitation due to factors including pain, weakened movement, excess fatigability, incoordination, and/or ankylosis.  These determinations should be expressed in terms of the degree of additional range of motion loss.  The examiner should also note the expected additional loss of motion due to flare-ups.  If no flare-ups are reported the examiner should still comment as to the functional limitations caused by the flare-ups reported at the September 2013 examination.  

Regarding the right femur, the examiner should address the Veteran's complaints of additional calcification due to malunion of the healed fracture, complaints of increased pain at the fracture site, any leg length discrepancy and whether that has affected the back, knee or hip, and any associated hip arthritis or other disability of the hip.  As the hip has been associated with the femur fracture disability, range of motion of the hip should be measured and addressed in the same manner as noted above.

Importantly, because there are numerous unanswered questions regarding the current state of the Veteran's right knee, right femur, right hip, and lumbar spine, and how the individual areas affect each other, the examiner should separately address each body part, but should also explain how the knee, the femur and the hip affect each other, and how these affect the back.  In other words, the examiner should portray an overall disability picture based on findings from all of the Veteran's service-connected disabilities.  In so doing, the examiner should inquire as to the work status of the Veteran, and if he claims unemployability, then the examiner should discuss the types of limitations that would be expected in the workplace as a result of the Veteran's service-connected disabilities, when considered together, for the period prior to September 4, 2013.  

A complete rationale for all opinions proffered must be included in the report provided.   

4.  After completing any additional necessary development, readjudicate the issues remaining on appeal, to include the Veteran's entitlement to a TDIU for the period prior to September 4, 2013.  These adjudications should specifically consider all VA and private treatment records that were provided to VA after the September 2013 SSOC.  If the disposition of any of the claims remains unfavorable, furnish the Veteran and his representative a SSOC and afford the applicable opportunity to respond.

5.  Issue a SOC to the Veteran and his representative as to the issues of entitlement to service connection for nephrolithiasis and entitlement to an increased rating for dementia.  Only if a timely substantive appeal is received as to these issues should they be referred to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


